           Case 1:07-cr-00222-RP Document 143 Filed 05/10/21 Page 1 of 2



PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: John Anthony Rodela                        Case Number: A-07-CR-222(04)-SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior U.S. District Judge

Date of Original Sentence: April 4, 2008

Original Offense: Count One: Bank Robbery, in violation of 18 U.S.C. § 2113(a) & (d) & 2. Count
Four: Possession of Unregistered Firearm, in violation of 26 U.S.C. § 5861(d) and 18 U.S.C. 2

Original Sentence: Counts One and Four: 120 month’s imprisonment, to be served concurrently,
followed by a five-year term of supervised release on Count One, and a three-year term of
supervised release on Count Four, to be served concurrently. Special conditions include: alcohol
abstinence; substance abuse treatment (satisfied); mental health treatment; financial disclosure;
$9,208.26 in restitution jointly and severally ($3,847.62 balance); and a $200 special assessment
(satisfied)

Type of Supervision: Supervised Release       Date Supervision Commenced: December 22, 2016

Assistant U.S. Attorney: Gerald C. Carruth     Defense Attorney: Christie Williams (Appointed)



                                PREVIOUS COURT ACTION

On July 12, 2018, the defendant’s conditions of supervision were modified to include restitution
payment at a rate of $50 per month; shall apply all monies from income tax refunds and
unanticipated financial gains to outstanding court-ordered financial obligations; and access to
financial information.

On April 15, 2021, a Probation Form 12A was filed with the Court to address Rodela’s drug use.
It was respectfully recommended no action be taken and the offender be placed on random drug
testing. The Court concurred.

                              NONCOMPLIANCE SUMMARY

Violation of Mandatory Condition No. 2: “The defendant shall not unlawfully possess a
controlled substance. The defendant shall refrain from any unlawful use of a controlled substance.
The defendant shall submit to one drug test within 15 days of release from imprisonment and at
least two periodic drug tests thereafter, as determined by the court.”
           Case 1:07-cr-00222-RP Document 143 Filed 05/10/21 Page 2 of 2




Rodela, John Anthony
Report on Offender Under Supervision
Page 2

Nature of Non-compliance: Rodela submitted to random drug tests on the following dates, which
all returned positive for marijuana:

April 21, 2021 returned positive on April 28, 2021;
April 26, 2021 returned positive on May 7, 2021;
April 28, 2021 returned positive on May 6, 2021.

Contact with the regional drug lab revealed the positive results received from Rodela’s April 28,
2021 drug test was not indicative of continued marijuana use. The defendant admitted that he last
used marijuana on or about April 25, 2021.

U.S. Probation Officer Action: Rodela was verbally admonished for his continued marijuana use
and advised that should he submit another positive urinalysis indicative of continued use; a warrant
would be requested for his arrest. The probation office respectfully requests no adverse action be
taken at this time. On May 7, 2021, Rodela secured employment after approximately two years of
unemployment. He will be monitored via random drug testing and closely monitored for
compliance. Accordingly, the Court reserves the right to revisit this allegation in the future. In
addition, should Rodela incur any further violations, the Court will be immediately notified.

Approved by,                                                 Respectfully submitted,


____________________                                         _____________________
Hector J. Garcia                                             Heather M. Durand
Supervising U.S. Probation Officer                           U.S. Probation Officer
                                                             Date: May 10, 2021


THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other ________________________________

                                                             __________________________
                                                             Honorable Susan Hightower
                                                             United States District Judge

                                                                    May 10, 2021
                                                             Date: _______________
